     Case 2:12-cr-00062-wks Document 132 Filed 05/12/20 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT

UNITED STATES OF AMERICA         )
                                 )
          v.                     )     Case No. 2:12-cr-62
                                 )
MICHAEL L. RILEY                 )

                           OPINION AND ORDER

     Pending before the Court are two motions for compassionate

release filed by Michael Riley, through counsel, pursuant to 18

U.S.C. § 3582(c)(1)(A).     Riley’s first motion, filed in January

2020, seeks release on the ground that his elderly father is in

failing health, requires daily care, and none of Riley’s siblings

can provide that care.    Riley’s second motion, filed in April

2020, asserts that his asthma places him in danger of serious

illness in light of the COVID-19 pandemic.        For the reasons set

forth below, Riley’s motions are granted.

                          Factual Background

     On May 29, 2013, Riley was sentenced to the mandatory

minimum of 120 months, to be followed by eight years of

supervised release, after pleading guilty to cocaine distribution

conspiracy.    He did not appeal his sentence, did not file for

habeas corpus relief, and has reportedly worked hard at

rehabilitation.    Riley is currently incarcerated at a low-

security facility where he has been allowed to work as a driver,

traveling without supervision outside the prison and sometimes

across state lines.    His Bureau of Prisons Classification Form
     Case 2:12-cr-00062-wks Document 132 Filed 05/12/20 Page 2 of 10



indicates he is not considered a danger to public safety.          The

BOP projects his release date as June 26, 2022.

     Riley’s initial motion for compassionate release informed

the Court that his elderly father is in need of daily care and

that none of his siblings can provide such care.         His father has

submitted a letter detailing his medical condition and confirming

that Riley is the only family member available to provide him

with care.   Riley’s more recent motion for emergency release,

filed in April 2020, reports that he suffers from asthma and is

therefore in danger of serious complications if he contracts the

COVID-19 virus while in prison.

     Prior to filing his initial motion for compassionate

release, Riley requested relief from the prison Warden.          That

request was denied on October 22, 2019.       After the COVID-19

pandemic issue arose, Riley again petitioned the Warden for

compassionate release.    That petition was reportedly submitted on

April 11, 2020, and denied on April 20, 2020.

                              Discussion

I.   Exhaustion

     Riley moves for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i), which permits a court to “reduce a term of

imprisonment.”    A court may reduce a defendant’s sentence only

“upon motion of the Director of the Bureau of Prisons” or “upon

motion of the defendant after the defendant has fully exhausted


                                   2
      Case 2:12-cr-00062-wks Document 132 Filed 05/12/20 Page 3 of 10



all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier.”          18 U.S.C. §

3582(c)(1)(A).   There is no dispute that the 30-day period for

each of Riley’s relief requests has expired, and that the BOP has

not filed a motion on his behalf.       Riley has therefore satisfied

the exhaustion requirement.

II.   Sentence Reduction

      Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce the term

of imprisonment when (1) “extraordinary and compelling reasons

warrant such a reduction,” (2) the reduction is “consistent with

applicable policy statements issued by the Sentencing

Commission,” and (3) the reduction is supported by the factors

set forth in 18 U.S.C. § 3553(a).       See 18 U.S.C. § 3582(c)(1)(A).

Congress delegated to the United States Sentencing Commission the

task of “describ[ing] what should be considered extraordinary and

compelling reasons for sentence reduction.”         See 28 U.S.C. §

994(t).   The applicable policy statement is found at Sentencing

Guideline § 1B1.13 and the accompanying commentary.

      Section 1B1.13 provides four circumstances that may

constitute “extraordinary and compelling reasons warrant[ing] the

[sentence] reduction,” one of which is “suffering from a serious

physical or mental condition . . . that substantially diminishes


                                    3
     Case 2:12-cr-00062-wks Document 132 Filed 05/12/20 Page 4 of 10



the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she

is not expected to recover.”     U.S.S.G. § 1B1.13(1)(A) & cmt.

n.1(A).    A second is family circumstances, defined as “[t]he

death or incapacitation of the caregiver of the defendant’s minor

child or minor children” or “[t]he incapacitation of the

defendant’s spouse or registered partner when the defendant would

be the only available caregiver for the spouse or registered

partner.”    Id. § 1B1.13 n.1(C).    The Sentencing Commission also

offered a “catch-all” provision, stating that a defendant may be

entitled to a sentence reduction if, “[a]s determined by the

Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other

than, or in connection with, the reasons described in

subdivisions (A) through (C)” of the application note.          Id. §

1B1.13 n.1(D).

     After the Sentencing Commission issued U.S.S.G. § 1B1.13,

Congress passed the First Step Act, amending 18 U.S.C. §

3582(c)(1)(A) such that inmates could move for compassionate

release without a motion from the Director of the Bureau of

Prisons.    “The First Step Act did not change the statutory

criteria for compassionate release, but it did change the

procedures, so that the Bureau of Prisons is no longer an

obstacle to a court’s consideration of whether compassionate


                                    4
     Case 2:12-cr-00062-wks Document 132 Filed 05/12/20 Page 5 of 10



release is appropriate.”     United States v. Fox, No.

2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019).

     Since the First Step Act, courts have questioned whether

they now have increased discretion to determine what is an

“extraordinary and compelling” circumstance.        “[T]he majority of

district courts to consider the question have found that the

amendments made to 18 U.S.C. § 3582(c)(1)(A) grant [a court] the

same discretion as that previously given to the BOP Director, and

therefore the Court may independently evaluate whether [the

defendant] has raised an extraordinary and compelling reason for

compassionate release.”     United States v. Lisi, No. 15 CR. 457

(KPF), 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020),

reconsideration denied, No. 15 CR. 457 (KPF), 2020 WL 1331955

(S.D.N.Y. Mar. 23, 2020).     Courts still consider U.S.S.G. §

1B1.13, but do so for guidance rather than for a final

determination of what may, or may not, constitute grounds for

compassionate release.     See, e.g, United States v. Zullo, No. 09

Cr. 0064-02 (GWC), 2019 WL 7562406, at *3 (D. Vt. Sept. 23, 2019)

(“[t]he standards for considering the motion remain helpful as

guidance to courts which hear these motions without the BOP as an

intermediary”); Fox, 2019 WL 3046086, at *3 (“the Commission’s

existing policy statement provides helpful guidance on the

factors that support compassionate release, although it is not

ultimately conclusive”).


                                   5
     Case 2:12-cr-00062-wks Document 132 Filed 05/12/20 Page 6 of 10



     Riley’s initial motion cites family circumstances.          As

discussed above, Section 1B1.13 limits relief to family

circumstances involving either the inmate’s children or spouse.

Since the First Step Act amendments, courts have taken a broader

view of family circumstances justifying compassionate release.

For example, in United States v. Bucci, 409 F. Supp. 3d 1 (D.

Mass. 2019), the court considered the inmate’s request for

release so that he could care for his ailing mother.

     Mr. Bucci’s circumstances are similar to those that the
     Sentencing Commission specifically articulated as
     examples of “extraordinary and compelling reasons” in
     its policy guidance. See U.S.S.G. § 1B1.13 n.1. Mr.
     Bucci is the “only available caregiver,” id. § 1B1.13
     n.1(C)(ii), for an ailing, close member of his family:
     his mother. This Court sees no reason to discount this
     unique role simply because the incapacitated family
     member is a parent and not a spouse.

Id. at 2 (record citations omitted).       The Lisi court reached the

same conclusion, reasoning that “[t]he animating principle of the

Family Circumstances category is that there exists an

extraordinary and compelling reason for release when the

defendant has a close family member who is completely unable to

care for himself or herself and for whom the defendant would be

the only available caregiver.”     2020 WL 881994, at *5.

     Riley’s father is in failing health.       His letter to the

Court explains that he suffers from heart disease, hypertension,

lung disease, and vision issues including macular degeneration

and glaucoma.   He is reportedly obese, has fallen several times


                                   6
     Case 2:12-cr-00062-wks Document 132 Filed 05/12/20 Page 7 of 10



in recent years, and because he lives alone sometimes takes hours

after a fall to either get up or call for emergency assistance.

Both Riley and his father attest that Riley is the only family

member available to provide his father with daily care.

Accordingly, as in Bucci and Lisi, the family circumstances in

this case offer a compelling reason for release.

     The Court also considers Riley’s circumstances under the

catch-all provision in U.S.S.G. § 1B1.13 n.1(D).         See, e.g.,

United States v. Haynes, No. 93 CR 1043 (RJD), 2020 WL 1941478,

at *15 (E.D.N.Y. Apr. 22, 2020) (noting that a district court

“has the authority to grant the relief sought in this

case—namely, to determine what ‘Other Reasons’ (as that term is

used in Application Note 1(D)) qualify as ‘extraordinary and

compelling’ regardless of BOP’s view on the matter and without

having to await a someday-updating by the Commission of its

unquestionably outdated policy statement”).        The Sentencing

Commission provided that “other reasons” may justify

compassionate release, either alone or in connection with the

Section 1B1.13 listed circumstances.       Here, Riley’s family

circumstances are considerable, and as he argues in his most

recent motion, his medical condition adds significant weight to

his request.

     Riley is a federal inmate in the midst of a global pandemic.

Courts have noted that prisons, by nature, are particularly at


                                   7
     Case 2:12-cr-00062-wks Document 132 Filed 05/12/20 Page 8 of 10



risk of spreading the disease.     See United States v. Park, No.

16-CR-473 (RA), 2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020)

(“The nature of prisons—crowded, with shared sleeping spaces and

common areas, and often with limited access to medical assistance

and hygienic products—put those incarcerated inside a facility

with an outbreak at heightened risk.”); United States v. Resnick,

No. 14-cr-810 (CM), 2020 WL 1651508, at *7 (S.D.N.Y. Apr. 2,

2020) (noting “the limitations in a prison environment ... on

practicing the hygienic and social distancing techniques that the

Center for Disease Control has put in place to prevent rapid

transmission”).   Furthermore, Riley suffers from asthma, which

the Centers for Disease Control and Prevention has identified as

a condition that is likely to place sufferers at an increased

risk of serious illness or death from COVID-19.         See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

groups-at-higher-risk.html; see also United States v. Hernandez,

No. 18 Cr. 834 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y. Apr. 2,

2020) (footnotes omitted)) (“COVID-19 presents a heightened risk

for incarcerated defendants ... with respiratory ailments such as

asthma.   The Centers for Disease Control warns that persons with

asthma are at high risk of serious illness if they contract the

disease.”).

     “Since the outbreak of the COVID-19 pandemic, numerous

courts within this Circuit have held that a defendant’s


                                   8
     Case 2:12-cr-00062-wks Document 132 Filed 05/12/20 Page 9 of 10



pre-existing health conditions, in combination with the increased

risks of COVID-19 in prisons, constitute ‘extraordinary and

compelling reasons’ warranting relief.”       United States v. Peters,

No. 3:18-CR-188 (VAB), 2020 WL 2092617, at *3 (D. Conn. May 1,

2020).   Those rulings have included claims by inmates suffering

from respiratory ailments.     See, e.g., United States v. Smith,

No. 12 CR 133 (JFK), 2020 WL 1849748, at *1, *4 (S.D.N.Y. Apr.

13, 2020) (“[Mr.] Smith’s age and medical conditions—such as his

asthma—place him at a higher risk for developing serious

complications should he be exposed to COVID-19 while at the MDC

or a halfway house, and would substantially diminish his ability

to provide self-care within those environments.” (citing U.S.S.G.

§ 1B1.13 comment n.1(A)(ii))).     Riley is over 50 years old, and

his asthma condition is well-documented.       Given the current

COVID-19 crisis, the Court finds that his medical condition

qualifies as an extraordinary and compelling reason favoring a

reduced sentence.

     The Court next considers whether a reduced sentence

satisfies the 18 U.S.C. § 3553(a) sentencing factors.          First,

Riley has served a substantial portion of his sentence.          Second,

the resulting sentence would not minimize the seriousness of the

offense, would promote respect for the law, and would provide

just punishment.    See 18 U.S.C. § 3553(a)(2)(A); see, e.g.,

United States v. Rodriguez, 2020 WL 1627331, at *12 (E.D. Pa.


                                   9
     Case 2:12-cr-00062-wks Document 132 Filed 05/12/20 Page 10 of 10



Apr. 1, 2020) (granting the section 3582(c)(1)(A)(i) motion of a

defendant who had “served the vast majority of his mandatory

minimum sentence”).    Section 3553(a) also requires that a

sentencing court consider the “the need to provide the defendant

with needed ... medical care.”      Id.   As discussed above, prison

is a dangerous environment for Riley at this time, and his

medical needs will be best served outside of BOP custody.

Finally, the Court notes that Riley has made concerted efforts at

rehabilitation, and that the BOP does not consider him a threat

to the public.   See U.S.S.G. § 1B1.13(2).

                               Conclusion

     Accordingly, Riley’s motions for compassionate release (ECF

Nos. 123, 126) are granted.     His period of incarceration is

reduced to time served, and he is to be released from BOP custody

effective immediately.    Upon his release, Riley shall commence

his period of supervised release status, the first three months

of which shall be spent in home confinement.

     DATED at Burlington, in the District of Vermont, this 12th

day of May, 2020.

                            /s/ William K. Sessions III
                            William K. Sessions III
                            District Court Judge




                                   10
